Citation Nr: 1648081	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  10-38 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder to include lumbar spondylosis L2 L3.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1971 to May 1994, with service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans' Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which declined to reopen a previously denied claim of service connection for a back disorder, to include lumbar spondylosis L2 L3 (previously evaluated as low back strain).

In May 2015, the Veteran testified before the undersigned at a Board videoconference hearing.  A transcript of the hearing has been reviewed and associated with the claims file.

Thereafter, in a July 2015 decision, the Board reopened the claim of service connection for a back disorder and remanded the case for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the evidence, the Board finds that additional development is needed prior to adjudicating the claim on appeal.  

As noted herein, the claim of service connection for a back disorder was remanded by the Board in July 2015.  Pursuant to the remand directives, an addendum opinion regarding the nature and etiology of the claimed back disorder was to be obtained.

An addendum opinion was obtained in December 2015.  In part, the examiner noted that as per medical literature, spondylosis is the inevitable consequence of aging regardless of race, profession, military service, or trauma history.  Everyone with chronic or recurrent back pain had a first episode of back pain; however, it does not necessarily make the initial episode related to the later condition.  The reason is that while back sprain or strain involve the muscles and ligaments (soft tissue) the spinal region, spondylosis is a degenerative process involving the discs and vertebral bodies.  The one is not the cause of or related to the other.  

The examiner concluded that the Veteran's lumbar spine arthritis and disc disease (spondylosis) is less likely than not caused by or related to military service.  In support of his opinion, the examiner noted that the back spasm and subsequent documented lumbar strain that occurred in 1989 were injuries that were not severe enough to result in the development of degenerative disc disease and arthritis today.  Since the Veteran had a temporal gap of about 18 years between the initial injury and the recurrence of his low back pain in 2007, it is not likely that the original injuries in the military are causally related in any way to the Veteran's current back condition.  Furthermore, current medical literature establishes that traumatic arthritis will be established within 2 years of the incident.  

Unfortunately, the VA examiner has, at least, in part relied on an inaccurate factual premise to support a finding that the Veteran's back disability is not etiologically related to military service.  In this regard, the examiner indicated that following the initial injury, the recurrence of the Veteran's low back pain began in 2007.  However, a review of the evidence reveals that the appellant reported recurrent back pain at separation from military service.  See October 1993 Report of Medical History.  Additionally, a May 2001 VA treatment record notes that the Veteran sought treatment for back pain.  Further a record dated in August 2003 reveals treatment for back aches.  A March 2006 record also demonstrates treatment for intermittent low back pain.  Thus, the evidence suggests recurrent back pain prior to 2007.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As such, the Board finds the December 2015 opinion to be inconsistent with the medical evidence of record, and therefore inadequate for adjudication purposes.

Therefore, because the examiner's opinion is inadequate, the Board must remand the claim for further development.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's back disorder claim to the December 2015 VA examiner for an addendum opinion.  (If the examiner is no longer available, forward the claims file to an appropriate VA medical professional.)  The entire claims file, and a copy of this remand, must be provided to and reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  An additional VA examination may be provided if deemed appropriate.

After reviewing the record, the examiner should indicate whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's diagnosed back disorder was caused by or is otherwise related to the his active service.

The examiner must provide a rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner must discuss the Veteran's report of back pain following the in-service injury, to include post-service complaints of back pain prior to 2007. 

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded an appropriate time period for response before returning to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




